

116 HRES 783 IH: Honoring the members of the military and intelligence community who carried out the mission that killed Qasem Soleimani, and for other purposes.
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 783IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Crenshaw submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring the members of the military and intelligence community who carried out the mission that
			 killed Qasem Soleimani, and for other purposes.
	
 Whereas on January 2, 2020, the United States military killed Qasem Soleimani the leader of the Islamic Revolutionary Guard Corps-Quds Force (IRGC–QF) terrorist organization in a decisive operation to disrupt the planning of ongoing attacks and deter future attacks against Americans;
 Whereas the IRGC–QF is a global terrorism threat to the United States and the international community;
 Whereas Qasem Soleimani was the architect of terrorist attacks in Iraq that killed at least 600 Americans and wounded many others, and planned or supported numerous other deadly terrorist attacks against the United States and its allies;
 Whereas the IRGC–QF, designated pursuant to Executive Order 13224 for providing material support to the Taliban and other terrorist organizations on October 25, 2007, is a branch of the IRGC responsible for external operations and has provided material support to numerous terrorist groups, including the Taliban, Lebanese Hizballah, HAMAS, and Palestinian Islamic Jihad, making it a key component of Iran’s destabilizing regional activities;
 Whereas President Obama designated the IRGC–QF pursuant to Executive Order 13572 for human rights abuses in Syria, including torture and arbitrary arrests of peaceful protests;
 Whereas the IRGC–QF’s parent organization, the IRGC, was designated as a terrorism-supporting entity pursuant to Executive Order 13224 on October 13, 2017, and on April 15, 2019, was designated as a Foreign Terrorist Organization by the Secretary of State;
 Whereas the Department of State designated the IRGC, and Qasem Soleimani based on his relationship to the IRGC, for proliferation activities related to nuclear capabilities under Executive Order 13382;
 Whereas United Nations Security Council Resolution 1747 designated Qasem Soleimani as being engaged in, directly associated with or providing support for Iran’s proliferation of nuclear activities; and
 Whereas while the death of Qasem Soleimani represents a significant blow to the IRGC–QF and its affiliates and to terrorist organizations around the world, terrorism remains a critical threat to United States national security: Now, therefore, be it
	
 That the House of Representatives— (1)commends the men and women of the United States Armed Forces and the United States intelligence community for the tremendous commitment, perseverance, professionalism, and sacrifice they displayed in disrupting Qasem Soleimani’s planned terrorist attacks; and
 (2)reaffirms its commitment to disrupting, dismantling, and defeating the IRGC–QF and affiliated organizations around the world that threaten United States national security and to bringing terrorists to justice.
			